Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 1of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 2 of 15

 

 

 

 

 

 

 

é
oo —
a
=
* ;
2 co a. a Re
i ews waa |}
» 5 oy
£ ae
-
=. f
ae 7"
4 # Prmmeen
t a

 

 

 

he a“
te
Glcaobe?
~
—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

re #
% - it: ©
— “ “ a
ak )o2, 6% J a7 *
WCW Br ux, se
. 3
% z * ry
4 % “a e 5 :
* = = 4. “ee a4
oh ; I ~
= % a
¥ oe
*
= a
@
a

 

 

 

 

 

 
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 3 of 15
Case 4:21-mc-00020 Documenti Filed on 01/08/21 in TXSD Page 1 of 2

 

 

 

30 240 (Rev. 06/09) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) | Appendix C
_ UNITED StarEs DisTRICT COURT fo
' for the
Seal tice Tors anus
C ~), Busto | the First |
: , - ) '
Gamage yO | JAN 08 202
ea
Defendant ) ] Mi 6 0
é 0. OR COSTS

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING
(Short Form) 1

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs
that I am entitled to the relief requested.

of these proceedings and

 

In support of this application, I answer the following questions under penalty of perjury: hell ih

¢ f *
1. If incarcerated. 1 am being held at: Oho An OV / f Ib @ aft pel fei oun s tnd
If employed there, or have an account in the institution, I have attached to this documenta statement certified bythe J a | 5 a / /

appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any over Sh, é
institutional account in my name. I am also submitting a similar statement from any other institution where I was
| Wor lf.
—

incarcerated during the last six months.
2. Ifnot incarcerated. If 1am employed, my ln name and address are: Be couse / am 9 Hu man
Being , ys lam One body ; a least, ue my PtCLpte, and abi/ity fo Sense m
Suadundiags which Indades ry Surroundings "is also 9 part of me Cus}.

My gross pay or wages are: $ , and my take-home pay or wages are: $ per

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(specify pay period)

.
(a) Business, profession, or other self-employment Yes — 0 No oN
(b) Rent payments, interest, or dividends Yes . O No
(c) Pension, annuity, or life insurance payments Yes O No
(d) Disability, or worker’s compensation payments Yes O No
(e) Gifts, or inheritances Yes o No
(f) Any other sources Yes O No

 

Ifyou answered “Yes” to any question above, describe below or on separate pages each source af money and
State the amount that you received and what you expect to receive in the future.

Aas As a, Amentan Cifren , | have body sind gad Vaile,
[¢€ my volen 13 a language lee A. Evglich , Yon | hale Pre. language
hon have ‘(when we aye) the Armenia Baglist Lonsuage ' We (x) Myo

HAVE ALL ComeiwAnoS OF TS SympolS A-2 , AND ALL CompIn ATION S

< W reRiop. | tt/@hoo MVST HAVE THE Exact TRUTHFUL Compin ATION
OF ITS WORDS, FERPA WORDS. AS A STATEMENT 7] HME, Ay! INEWITE Ano OF

manned CRann Al Isilws Aman babe ate CaO re mn fe

 

 
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 4 of 15

Because. | ¢de2h-me2007t, pocemrentin sive dn oupe/iuinyTAGU/SHEGe MAY E AL
INFINITE. AMoNT oF CASH,

AQ 240 (Rev. 06409) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) |

4. Amount of money that I have in cash or in a checking or savings account: $ [ WEI VV} TE .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

me } Along with Lverythyig gad, Everyone. Efse flat
Existe Ay Ae Comovner of Every fins that Exists .

We Hac Hey fare flat Frise Tosefhe r Theough the.
Tutt, of Regl, pend % Cramer lati hy as Humans + Ex. stere

6. Any housing, trarfsportation, utilities, or loan payments, or other regular monthly expenses (describe and provide Neuly .

the amount of the monthly expense): .
| — All A ouses Transpo th» , owed rans,

Gad An Ibn ke. Dobe Is Q par af lie Wwe_ Are

gl, b& h 4) »
anc ho / aA . Technica 4) I Ino lel Amocet Fé Money

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationshi
with each person, and how much I contribute to their support: © iy ‘th pws } edgar “a

a /oag as LT (ve) hye (ere ayern otcacl pepe are
Al q pup of Our hives Everys ae ane Eventing wll be
cape son ca/ Fru s whred wil] Le pend en Us (HE You +z)

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

ble ALC HAVE , WTIL. WE CHAM E OUR CANGUAGE ,

Lwin 11 AEACT OF Ck ReAciry (seul THESE sl0eds),

bY, on
AW Inte Mor OF DEBT ( iors nespive Hone

Declaration: | declare under penalty of perjury that the above information is true and understand that a false VFN ITY
statement may result in a dismissal of my claims.

pate / JF /Zt/ | CA | R—

Applicant's signature

(we> : C. 7h Bash
Co ) A€TVALCY “CURRENTLY aWE Printel name
Furey THvs AND EVERYONE aN
INFINITE Amovw OF MOVEY pve
To wer INCREASING DEBT (|!

 

 
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 5of 15

This site was designed with the WIX.com website builder. Create your website today.
Ce ee beer ee bey te peopl round é
- "The United States of America." Business
SHYDEUTAT A, Won initial
judgment in TEXAS. Thank You
Lynn Hughes and Keith Ellison!

www.pacer.gov southern district of texas

 

 

case #'s 21MCOO020 (houston division) Ne
viev

vane 8, Won Additional wer
judgment in SAN JOSE. Thank and
You Virginia DeMarchi! eu
www.pacer.gov northern district of california up
case #'s 21-cv-2642 eve

fol di tional Case Y (Cider! Curt) eart
vi-cv— 2B 37 (granted)

Gan Diege Sypevor Cert
Small Clans  O000- 18/4
Rush ve. WK Core:
bn Fee. Wares (cs legelly binding Doc.)
 

Case 3:21-cv-30081-MGM Document 1-2 Filed O7/02/21 Page 6 of 15 ©

Case 5:21-cv-02642-EJD Document 2: Filed 04/12/21 Page 1 of 2

   
  

AO 240 :(Rey-07/10} Application to Prpcueitth aa Without Prepaying Fees or Coats (Stor Fom

 

 

\. . aa

- Retattoner

ae aMgouier

 

24 2649 ”

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR.COSTS
{Shott Form)

Lath a plaintiff or petitioner in this. caseand: declate: ‘that J. am unable to pay the costs of these: proceedings.and:
‘that I gity-entitled:to the: relist Teqivested,

‘la: stipport.of this application, Lanswer the. Following: questions: under pov of perjury:

il. incarcerated. Vain being tieldan: I very A Dittritien corepouad #9 Eacth,
Jf employed: ‘thete; ot have aii account-in:-the insti i fave attached. to this: deserts témént certified by the:
approprigte institutional officer: showidg. all: receipts, expenditures, anti halanices dutitig thie last six monilis-for any
institutional-account: ‘in my name, Fai also Submitting aaimilar statsnivat from anyother institution: where Liwas
incarcerated during the last six:moiiths,

     

 

   

 

‘2. ffnotindarceratell, Tf Tiki: employed, my employer's namie and address. are:

   
 

‘My gfoas pay orwagesare: $ —bATA rf

 

 

 

(specify pay-periog).

3. Other Income. In the ‘past tz. months, 1 have received incoitie from. the. following-sources feheck olf that. apjily):

(a) Business;: profession; “oriother self-employment. No
(6) Rent payinents, interast, srdividends ONo
(c) Peasion, ‘annuity, drlife insurance payments: No:
(a) Disability, or worker's compensation ‘payments ONo
(¢) Gifts, or inheritances ONo
(f)-Any other sources’ ONo

 

Ef Yoiranswered “Fes”. 0. ay question above, describe below or.on ‘Separate pages each source-ofmoney and
shite the:amount:that you regeived dnd what: yous prpect to. veeelve inthe Jiture,

  
  

Afi, Oat enly Sonrae § of

 

serain te Cash when f. recesved

 

 

(ctatiait ‘Debt + Exp an ve S :,)
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 7 of 15
e Case.5:21-cv-02642-EJD Document 2 Filed 04/12/21 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

    

 

“A. Ammuitit Gf monéy that T have in cash or in a checking or savings account: Labnite Se ee

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, Rally any item of value held in someone else’s name (describe the property and its approximate

Lam Ren ie Fwy teiny and Povo romilne 15
Realy. Ae word w Realy ae AGnithan art 4 tick oF teity
Sofa cteals the he mnt: hic Soya hing” of English i $F uy

6. Any housing, transportation, utilities, 0 or r loan payments, ¢ or r other regular monthly expenses (describe and | provide

    

tee the ampunt of the monthly: pense). ok $ me

TAI ral

€

“aM ( We We’ ise
Hak exists.

  

7, Names (or, if under 18, initials only) of all persons who are dependent on me for  SUPPOT, my relationship _ Oo

So ' with each’ Berson, and how. iauich T contribuie-to theirs "support...

— Eyeryorr wha has ove. 2x6 fed [ee 4 vee of.
vile Pan on the yo)

    

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable).

Alb adits are ourg

     

££ Apetye fae vce cape wn meg fe
— Peek + t Exposes ses.

Declaration: 1 declare under penalty of perjury that the above information is true and understand that a false
statement may. result in a dismissal of my claims... . floc ccseetcttttstse sey
C.M".68 on

_ Applicant's signature. . ;
LP rchacb B. a Pash

Printed name”

 

Date:

 

 

 

(45.
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 8 of 15

This site was designed with the WiX.com website builder. Create your website today. Start Now

"Everything that we sense is a part of us: the sun, the sky, the people around us,
our country, reality, life; because our senses are a part of us."

We Are Our Language é

 

- "The United States of America." C Business +) @ “siness Des

 

 

WHO WE ARE.

WE ARE OUR
LANGUAGES IN
AMERICA. WE ARE
AMERICAN
ENGLISH.

THESE WORDS ARE
AMERICAN
ENGLISH.

OUR LANGUAGE IS
WHO WE ARE.

WE ARE EVERYTHING.

WE ARE
EVERYWHERE .

AND BECAUSE THIS MEANS WE ARE EVERYONE, ALL 331

MILLION OF US AS AMERICAN CITIZENS ARE THE REAL

PRESIDENT (S) OF THE UNITED STATES OF AMERICA.
IT IS NOT JUST ONE OF US.
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 9 of 15

This site was designed with the WiIX.com website builder. Create your website today.

 

 

"Everything that we sense is a part of us: the sun, the sky, the people around us,
our country, reality, life; because our senses are a part of us." \ e Are Our Language «
-"The United States of America." ( .
Business ) Gusiness Des

 

J. The First Person Perspective of
All Our Occupations as Humans
Including The Presidency of the
United States of America.

if this website is right (it is), and we
are all everything everywhere
forever, what are all the other

humans and living creatures doing
around you (us) right now, as us?
(very serious idea, very different from
what we are used to as humans.)

Wis Website ts wideny In other

CA6e S$,

Weryone— PAs dont write, Coml 331 million 2O2Y

- [wi \A
hag search, — everyone — pees ident Sil ae

goo vt
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 10 of 15

AO 93B (Rev. 11/13) Anticipatory Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
In the Matter of the Search of )
(Briefly describe the property to be searched )
ALL BUSINERGEY INTHE UNITED STATES OF ) Case No.
AMERICA )
)
)

ANTICIPATORY SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the UNITED STATES __ District of ALL DISTRICTS

(identify the person or describe the property to be searched and give its location):

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property

UPON OCCURRENCE OF THE FOLLOWING CONDITIONS stare the condition(s) which must occur to establish probable cause):
AMERICAN ENGLISH, BEING ILLEGAL, BANNED, PROHIBI , OUTLAWED, UNLAWFUL AND FORBIDDEN MAKES ANY

PRODUCT WITH AMERICAN ENGLISH AS ITS LABELING IN ANY WAY ALSO ILLEGAL, AMERICAN ENGLISH BEING ONE
LANGUAGE, AND THEREFORE CONSISTING OF ALL OF ITS WORDS AS CHARACTERISTIC OF IT EVERYWHERE IT IS

I further find that upon the occurrence of the conditions specified above, such search will reveal (identify the person or

describe the property to be seized):
MANY ILLEGAL PRODUCTS ALL OVER OUR COUNTRY: IN OUR CAR DEALERSHIPS, IN OUR FACTORIES, IN OUR

STORES AND LISTED ON OUR WEBSITES. MAKING OUR CHILDREN WANT ILLEGAL PRODUCTS AND THEREFORE
WANT TO COMMITT CRIME IS CONSTITUENT OF ENTICEMENT, A FEDERAL OFFENSE (SERIOUS).

YOU ARE COMMANDED to execute this warrantonorbefore =~ ___ {not to exceed 14 days)
0 in the daytime 6:00 a.m. to 10:00 p.m. © at any time in the day or night because good cause has been established.

IF THE CONDITION(S) DESCRIBED ABOVE HAVE NOT OCCURRED, THIS WARRANT MUST NOT BE EXECUTED.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the property
was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

QO for days (not to exceed 30) O until, the facts justifying, the later specific date of

 

Date and time issued:

 

Judge's signature

City and state:

 

Printed name and title
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 11 of 15

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

for the
United States of America )
Vv. )
The United States of America ) Case No.
)
)
)
_ )
Defendani(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Every daythisyear  =—S——sinthe countyof _All counties in the U.S. in the
All Districts —_— District of

 

 

___ , the defendant(s) violated:

Code Section Offense Description
All United States Codes have been ALL OFFENSES OUTLINED IN OUR ENTIRE UNITED STATES CODE OF
violated this year by EVERY CONDUCT, ALL STATE LAWS AND ALL CITY ORDINANCES
AMERICAN (ALL 331 MILLION OF

US)

This criminal complaint is based on these facts:

OUR SOCIETY IS ONE NATION; EVERYTHING ABOUT AMERICA IS WHAT AMERICA IS INCLUDING THE FACT
THAT OUR LANGUAGE ITSELF, BEING A FACT OF OUR COUNTRY AND AN ASPECT OF EVERY LAW WE HAVE
IS AT LEAST HALF OF ALL OF OUR CRIMES. FOR INSTANCE, THE WORD MURDER, BEING NECESSARY TO
UNDERSTAND THE LEGAL ASPECTS OF THE ACT OF MURDER AND TO DECLARE THE ACT ILLEGAL AND
WRONG IS THEREFORE A NECESSARY PART OF MURDER EVERY TIME IT OCCURS, TO PROSECUTE.

# Continued on the attached sheet.

Complainant's signature

C. M. BUSTO, TESTIFYING AS AMERICA ITSELF

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: >

 

- Judge’s signature

City and state:

 

Printed name and title
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 12 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:21-cv-30081-MGM Document 1-2 Filed 07/02/21 Page 13 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
er Document 1-2 Filed 07/02/21 Page 14 of 15

{.
~ ?, Cictienaar

Po

 
Document 1-2 Filed 07/02/21 Page 15 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
